DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0005], lines 8-9, “The step index as a processing order” should read “The step index is a processing order”
In paragraph [0015], lines 7-8, “The step index as a processing order” should read “The step index is a processing order”
In paragraph [0018], line 7, “represents none tensor storing” should read “represents no tensor storing”
In paragraph [0022], line 4, “because there is none tensor in the cache” should read “because there is no tensor in the cache”
In paragraph [0023], line 12, “the capacity of the cache 430 is not exceed after performing” should read “the capacity of the cache 430 is not exceeded after performing”
In paragraph [0024], lines 11-12, “is flushed without written into the DRAM” should read “is flushed without being written into the DRAM”
In paragraph [0028], line 1, “Gives as above” should read “As given above”
In paragraph [0042], line 1, “Give as above” should read “As given above”
Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities:
In claim 1, line , “the tensors” should read “the plurality of tensors” in reference to “a plurality of tensors” in line . It is recommended to make similar changes to other instances of “the tensors” in the claims in order to prevent similar issues in future office actions.
In claim 1, line , “the layer operation coefficients” should read “the plurality of layer operation coefficients” in reference to “a plurality of layer operation coefficients” in line . It is recommended to make similar changes to other instances of “the layer operation coefficients” in the claims in order to prevent similar issues in future office actions.
Dependent claims 2-16 are objected to based on being directly or indirectly dependent on objected claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a connection analyzing step for analyzing a network to establish a convolutional neural network connection list”
Upon a review of the specification, descriptions of the above limitations are found in Fig. 1 and specification paragraphs [0005], [0015], and [0017]:
[0005] According to one aspect of the present disclosure, a feature map caching method of a convolutional neural network includes a connection analyzing step and a plurality of layer operation steps. The connection analyzing step is for analyzing a network to establish a convolutional neural network connection list. The convolutional neural network connection list includes a plurality of tensors and a plurality of layer operation coefficients. Each of the tensors includes a plurality of feature maps. Each of the layer operation coefficients includes a step index, at least one input operand label and an output operand label. The step index as a processing order for the layer operation step. The input operand label is for selecting a part of the tensors, and the output operand label is for assigning one of the tensors. At least one of the layer operation steps is for flushing at least one of the tensors in a cache according to a distance between the at least one of the layer operation steps and a future layer operation step of the layer operation steps with the at least one input operand label that matches the at least one of the tensors, and the at least one layer operation steps is for performing a convolutional operation step according to the layer operation coefficients.  The distance is calculated according to the convolutional neural network connection list.
[0015] In detail, the connection analyzing step s110 is for analyzing a network to establish a convolutional neural network connection list. The convolutional neural network connection list includes a plurality of tensors and a plurality of layer operation coefficients. Each of the tensors includes a plurality of feature maps, and a number of the feature maps are a channel number of the tensor. Each of the layer operation coefficients includes a step index, an operation type and at least one input operand label and an output operand label. The step index as a processing order for a layer operation step. The operation type indicating a layer operation of the layer operation step is a convolution, an activation, or a batch normalization. The at least one input operand label is for selecting a part of the tensors as the input, and the output operand label is for assigning one of the tensors as the output. At least one of the layer operation steps s120 is for flushing at least one of the tensors in a cache 430 (shown in Fig. 5) according to a distance between the at least one of the layer operation steps s120 and a future layer operation step of the layer operation steps s120 with the at least one input operand label that matches the at least one of the tensors, and a part of the layer operation steps s120 is for performing a convolutional operation step s126 according to the layer operation coefficients. The distance is calculated according to the convolutional neural network connection list. Table 1 lists a convolutional neural network connection list and a conventional cache operation script. Table 2 lists a convolutional neural network connection list and a cache operation script of the feature map caching method s100 of the convolutional neural network corresponding to the Fig. 3. In Table 1 and Table 2, a number of DRAM access times of the conventional method is nine, and a number of DRAM access times of the feature map caching method s100 of the convolutional neural network is one. Therefore, the feature map caching method s100 of the convolutional neural network can optimize the DRAM access times so as to reduce the DRAM bandwidth power consumption because the DRAM access times will consume most of the DRAM bandwidth power consumption in the system.
[0017] The connection analyzing step s110 of the feature map caching method s100 of the convolutional neural network analyzes the network so as to establish the convolutional neural network connection list of Table 2. In order to describe clearly, in Table 2, the capacity of the cache 430 can store three tensors. However, in real application, a number of the tensors storing in the cache 430 is depended on the capacity of the cache 430 and the number of the feature maps.
Claim 3:
“a cache checking step for checking the tensors in the cache and a number of the tensors in the cache”
Upon a review of the specification, descriptions of the above limitations are found in Fig. 2; Fig. 3; and specification paragraph [0018]:
[0018] Please refer to Fig. 2, Fig. 3 and Table 2. Each of the layer operation steps s120 includes a cache checking step s121. The cache checking step s121 is for checking the tensors in the cache 430 and a number of the tensors in the cache 430. In Table 2, a content of each of the layer operation steps s120 is denoted that the tensors storing in the cache 430 after performing each of the layer operation steps s120. A performing result of the cache checking step s121 of the layer operation step 1 represents none tensor storing in the cache 430. A performing result of the cache checking step s121 of the layer operation step 2 is two tensors storing in the cache 430 and respective to the tensor A and the tensor B. In other words, the performing result of the cache checking step s121 of the layer operation step 2 can correspond to the content of the cache operation script of the layer operation step 1 in Table 2 because the layer operation steps s120 performs the cache checking step s121 of the layer operation step 2 after performing the layer operation step 1. Hence, the performing result of the cache checking step s121 of the layer operation step 3 is corresponded to the content of the cache operation script of the layer operation step 2 in Table 2, and the number of the tensors in the cache 430 is three. A performing result of the cache checking step s121 of each of a layer operation step 4 to a layer operation step 6 is same as above, and will not be described again herein.
Based on the description of the cache checking step above, the acts for performing the connection analyzing step comprise determining how many tensors are in the cache and determining which tensors are in the cache, which are sufficient acts to perform the claimed function.
Claim 13:
“a lookup controller for performing the connection analyzing step so as to establish the convolutional neural network connection list”
Upon a review of the specification, a description of the above limitation is found in Fig. 1; Fig. 5; and specification paragraphs [0006], [0038], and [0041]:
[0006] According to another aspect of the present disclosure, a system of the feature map caching method of the convolutional neural network includes a lookup controller, a Central Processing Unit (CPU), the cache and a Dynamic Random Access Memory (DRAM). The lookup controller is for performing the connection analyzing step so as to establish the convolutional neural network connection list. The Central Processing Unit is for performing the layer operation steps. The cache is electronically connected to the Central Processing Unit and performing the layer operation steps. The Dynamic Random Access Memory is electronically connected to the cache and performing a Dynamic Random Access Memory write-back step.
[0038] In detail, the lookup controller 410 is for performing a connection analyzing step s110 so as to establish the convolutional neural network connection list. The Central Processing Unit (CPU) 420 is for performing the layer operation steps s120. The cache 430 is electronically connected to the CPU 420 and performing the layer operation steps s120. The DRAM 440 is electronically connected to the cache 430 and performing the DRAM write-back step s124. In other words, the system 400 via the lookup controller 410 so as to analyze the network and establishes the convolutional neural network connection list. The convolutional neural network connection list includes a plurality of tensors and a plurality of layer operation coefficients. Each of the layer operation coefficients includes the at least one input operand label and the output operand label. The input operand label is a part of the tensors, and the output operand label is one of the tensors. The CPU 420 performs the layer operation steps s120 according to the convolutional neural network connection list. In the distance computing step s122 of each of the layer operation steps s120, the CPU 420 calculates the distance corresponding to each of the tensors in the cache 430 according to the formula (1). In the flushing step s123 of each of the layer operation steps s120, the CPU 420 determines whether the cache 430 flushes the at least one tensor in the cache 430 according to the convolutional neural network connection list. When the CPU 420 determines to flush the at least one tensor in the cache 430, the CPU 420 produces a flushing command. The cache 430 flushes the at least one tensor in the cache 430 according to the flushing command. In DRAM write-back step s124, the CPU 420 determines whether the at least one of the tensors in the cache 430 needs to be written into the DRAM 440 according to the convolutional neural network connection list. When the CPU 420 determines to write the at least one of the tensors into the DRAM 440, the CPU 420 produces a DRAM storing command. The at least one of the tensors which needs to be flushed is written into the DRAM 440, according to the DRAM storing command. In reading step s125, the CPU 420 determines whether the cache 430 read and store the at least one of the tensors which is stored in the DRAM 440 according to the convolutional neural network connection list. When the CPU 420 determines to read the at least one of the tensors from the DRAM 440, the CPU 420 produces a reading command. The cache 430 read and stores the at least one of the tensors from the DRAM 440 according to the reading command. In convolutional operation step s126, the CPU 420 calculates the output operand label of each of the layer operation step s120 according to the convolutional neural network connection list. In cache storing step s127, the CPU 420 produces a cache storing command. The cache 430 stores the output operand label of each of the layer operation steps s120, according to the cache storing command.
[0041] Give as above, the system 400 via the lookup controller 410 to perform the connection analyzing step s110 so as to establish the convolutional neural network connection list. The system 400 via the CPU 420 to perform the layer operation steps s120 according to the convolutional neural network connection list so as to optimize the DRAM access times. Therefore, the DRAM bandwidth power consumption of the system 400 can be reduced.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claims 1-16 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a connection analyzing step” (see Fig. 1 and Specification [0005], [0015], and [0017]) describe what the “connection analyzing step” is for rather than by the acts for performing the step, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a lookup controller” (see Fig. 2, Fig. 3, and Specification [0018]) describe the “lookup controller” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the “controller” in claims 7-12 has been interpreted as any generic computer or algorithmic component or circuit that performs each of the corresponding functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation “the plurality of layer operation steps” in line . There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the plurality of layer operations steps” has been interpreted as “a plurality of layer operation steps”.
Dependent claims 2-16 are rejected based on being directly or indirectly dependent on rejected claim 1.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park (US 2018/0253635 A1) teaches a neural network device for efficiently performing neural network operations by generating an input feature list comprising an input feature map and input index and then using the input feature list to generate an output feature index and output feature map, which are used for getting the output value of the neural network operation.
Culurciello et al. (US 2018/0341495 A1) teaches an accelerator for CNN processing where caches are used for storing input maps and kernels used for convolution operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125